Citation Nr: 1754482	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-06 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in his March 2014 VA Form 9 the Veteran indicated he wished to appear for a Board hearing at his local VA office.  The Veteran was subsequently notified on two occasions of a hearing scheduled at the Nashville RO on November 16, 2016, but failed to report for his hearing.  He has not since requested to have his hearing rescheduled, or provided a statement showing good cause for his failure to report for his initially scheduled Board hearing.  As such, his prior request for a Board hearing is deemed withdrawn.  

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

The Board finds further development is required before the Veteran's claim is decided.  

The Veteran most recently underwent a VA psychiatric examination to assess his service connected PTSD in November 2011.  The evidence indicates the Veteran was hospitalized inpatient at the Memphis VAMC for the period of May 7, 2012 through June 15, 2012 for advanced psychiatric therapy.  This indicates a worsening a symptoms, at least for some portion of the rating period on appeal.  Accordingly, another examination is in order, to ascertain the current level of severity of the Veteran's PTSD.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, afford the Veteran a VA examination by a psychiatrist or psychologist with sufficient expertise to fully assess the severity of the Veteran's service-connected posttraumatic stress disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct the required testing or concludes any required testing is not necessary, he or she should be directed to clearly explain why that is so. 

3. Finally, undertake any other development determined to be warranted, and then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



